UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-1087


WELLS FARGO BANK, N.A.,

                Plaintiff – Appellee,

          v.

BARBRANDA WALLS,

                Defendant – Appellant.



                            No. 13-1365


WELLS FARGO BANK NATIONAL ASSOCIATION,

                Plaintiff – Appellee,

          v.

BARBRANDA WALLS,

                Defendant – Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:12-cv-00664-LMB-IDD)


Submitted:   September 5, 2013            Decided:   October 22, 2013


Before SHEDD, DAVIS, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Harry T. Spikes, Sr., Washington, D.C., for Appellant.   Alison
W. Feehan, Craig B. Young, KUTAK ROCK, LLP, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Wells    Fargo    Bank,   N.A.       brought     this    lawsuit     against

Barbranda Walls to determine her liability under a promissory

note. In separate orders, the district court (1) granted Wells

Fargo’s   motion       for   summary       judgment,     (2)      denied      Walls’

subsequent motion to extend discovery and to extend the time to

file a written opposition to the summary judgment motion, (3)

denied Walls’ motion for reconsideration of the summary judgment

order, and (4) granted Wells Fargo’s motion for attorneys’ fees

and   costs.   Walls   now   appeals   the    summary     judgment    and     these

orders. See J.A. 312, 374 (notices of appeal). We affirm.

      Regarding      Wells   Fargo’s     summary       judgment     motion,     the

district court noted that despite being given proper notice,

Walls failed to respond to the motion. Moreover, the court noted

that Walls had also failed to respond to several requests for

admissions     and   other   discovery      requests    propounded       by   Wells

Fargo. In light of Walls’ failure to respond to the requests for

admissions, the court deemed the proposed admissions admitted

under Fed. R. Civ. P. 36, and it consequently found that there

were no genuine issues of material fact in dispute. The court

explained that the undisputed facts establish the existence of

the promissory note and debt owed by Walls, and it noted that

“Walls does not contest that she failed to make timely payments



                                       3
on the Note since June 2008.” J.A. 209. For these reasons, the

court granted summary judgment in Wells Fargo’s favor.

       On    the     same   day     that       the    district      court      ruled      on   the

summary judgment motion, but after the court had entered its

order, Walls moved to extend discovery and to extend the time to

respond to the summary judgment motion. The court denied the

motion,       explaining:         “Walls        did    not       offer      any     reasonable

explanation          for    her      failure          to     file     initial           discovery

disclosures or to respond in any respect to plaintiff’s various

discovery requests, including a request for admissions.” J.A.

216.

       Walls        then    moved        for    reconsideration           of      the    summary

judgment order. The district court denied this motion, noting

again       that    Walls    “still        fail[ed]         to    offer     any     reasonable

explanation for her failure to timely file discovery disclosures

or responses to discovery requests.” J.A. 225.

       After       prevailing       on    its    summary         judgment      motion,     Wells

Fargo       moved    for    attorneys’          fees       and    costs.       In   a    lengthy

memorandum opinion and accompanying order, see J.A. 354-373, the

district court found that the loan documents signed by Walls

provide a contractual foundation for Wells Fargo’s request, and

it then considered the request under Barber v. Kimbrell’s, Inc.,

577 F.2d 216 (4th Cir. 1978), which establishes a multi-factor

analysis for assessing the reasonableness of attorneys’ fees.

                                                 4
The court explained in detail its analysis of the fee request.

Among many other things, the court noted that Walls’ position on

the request for fees and costs “is meritless,” and it observed

that    “the    record    reflects    that     [her]    unreasonably      litigious

conduct has magnified the costs of litigation in this District

and elsewhere by complicating what would otherwise have been a

standard mortgage default case.” J.A. 362-63. Ultimately, the

court found that Wells Fargo was entitled to reimbursement of

fees and costs in the amount of $251,624.08.

       On appeal, Walls raises numerous issues. We have carefully

reviewed her arguments and the challenged orders in light of the

appropriate      legal    standards.    See        generally    Greater   Baltimore

Ctr. for Pregnancy Concerns, Inc. v. Mayor and City Council of

Baltimore, 721 F.3d 264, 283 (4th Cir. 2013) (en banc) (summary

judgment); Southern Walk at Broadlands Homeowner’s Ass’n, Inc.

v. OpenBand at Broadlands, LLC, 713 F.3d 175, 186 (4th Cir.

2013) (attorneys’ fees); Nader v. Blair, 549 F.3d 953, 958-59

(4th    Cir.    2008)    (extension    of     discovery).      In   our   view,   the

district       court    correctly    granted       summary     judgment   in   Wells

Fargo’s favor based on the record presented, and it did not

abuse    its    discretion    in    denying    Walls’    post-summary      judgment

motions and awarding Wells Fargo its fees and costs. Walls has

failed    to    establish    any    basis     to    warrant    setting    aside   the

orders or the judgment.

                                         5
     Accordingly,   we   affirm.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid in

the decisional process.

                                                                 AFFIRMED




                                   6